      Case 4:18-cv-00048-JGZ Document 42 Filed 04/17/20 Page 1 of 30




 1   Matthew K. Bishop, admitted pro hac vice
     Montana Bar No. 9968
 2
     Western Environmental Law Center
 3   103 Reeder’s Alley
     Helena, Montana 59601
 4
     Tel: 406-324-8011
 5   bishop@westernlaw.org
 6
     Counsel for Plaintiffs in No. 18-00048
 7
 8
                  IN THE UNITED STATES DISTRICT COURT
 9
10                         FOR THE DISTRICT OF ARIZONA

11
12   WildEarth Guardians, a non-profit
     organization, et al.,
13
14           Plaintiffs,                        No.CV-18-00048-JGZ
           vs.                                  (member case: consolidated
15                                              with No. CV-18-00047-JGZ)
16   David Bernhardt, as Secretary of the
     Department of the Interior, et al.,
17                                              MEMORANDUM IN
18           Federal-Defendants.                SUPPORT OF MOTION
                                                FOR SUMMARY
                                                JUDGMENT
19
20
                                                (Hearing Requested)
21
22
23
24
25
26
27
28
      Case 4:18-cv-00048-JGZ Document 42 Filed 04/17/20 Page 2 of 30




 1                                            TABLE OF CONTENTS
 2   TABLE OF AUTHORITIES ................................................................................ ii
 3
     LIST OF EXHIBITS ........................................................................................... iv
 4
 5   INTRODUCTION .................................................................................................1
 6
     BACKGROUND ....................................................................................................2
 7
     I.    The ESA, recovery plans, and delisting criteria ..........................................2
 8
 9   II. Recovery planning for the Mexican wolf ......................................................5
10
     III. Guardians’ challenge to the 2017 recovery plan..........................................8
11
12   STANDARD OF REVIEW ....................................................................................9

13   ARGUMENT .........................................................................................................9
14
     I.    The recovery plan does not include delisting criteria addressing all
15         threats to Mexican wolves ............................................................................9
16
           A.     No delisting criteria to address genetic threats ................................ 10
17
18                1.     Only effort, not results are required ........................................... 12
19                2.     No accounting of the genetic status of Mexican wolves at
20                       the time of recovery ..................................................................... 14

                  3.     No connectivity criteria ............................................................... 15
21
22
           B.     No delisting criteria to address the threat from human-caused
23
                  losses .................................................................................................... 17
24
           C.     No delisting criteria to address the threat from inadequate
25
                  regulatory mechanisms ...................................................................... 19
26
27         D.     No habitat-based delisting criteria .................................................... 23

28   CONCLUSION ................................................................................................... 25


                                                                 i
      Case 4:18-cv-00048-JGZ Document 42 Filed 04/17/20 Page 3 of 30




 1                                       TABLE OF AUTHORITIES
 2   CASES:
 3
     Center for Biological Diversity v. Jewell,
 4
       2018 WL 1586651 (D. Ariz. 2018) ...................................................... 5, 17, 20
 5
     Citizens to Preserve Overton Park, Inc. v. Volpe,
 6
        401 U.S. 402 (1971) ..........................................................................................9
 7
     Defenders of Wildlife v. Babbitt,
 8
        130 F. Supp.2d 121 (D.D.C. 2001) .............................................. 3, 4, 5, 18, 25
 9
10   Defenders of Wildlife v. Jewell,
        No. CV-14-02472-JGZ (D. Ariz. 2015).............................................................6
11
12   Fund for Animals v. Babbitt,
       903 F. Supp. 96 (D.D.C. 1995) ........................................ 3, 4, 5, 18, 22, 23, 25
13
14   Gifford Pinchot Task Force v. U.S. Fish & Wildlife Serv.,
        378 F.3d 1059 (9th Cir. 2004)..........................................................................2
15
16   Greater Yellowstone Coalition. v. Servheen,
       665 F. 3d 1015 (9th Cir. 2011).........................................................................9
17
18   League of Wilderness Defenders v. U.S. Forest Serv.,
       549 F.3d 1211 (9th Cir. 2008)..........................................................................9
19
20   NEC v. Dombeck,
       304 F.3d 886 (9th Cir. 2002)............................................................................9
21
22   Oregon Natural Resources Council v. Daley,
       6 F. Supp.2d 1139 (D. Or. 1998) ................................................................... 22
23
24   Southwest Center for Biological Diversity v. Babbitt,
       1999 WL 33438081 (D. Ariz. 1999) ............................................................ 3, 5
25
26   TVA v. Hill,
27     437 U.S. 153 (1978) ..........................................................................................2

28



                                                             ii
       Case 4:18-cv-00048-JGZ Document 42 Filed 04/17/20 Page 4 of 30




 1   STATUTES:
 2   5 U.S.C. § 706(2)(A) ..............................................................................................9
 3
     16 U.S.C. § 1533(a)(1) ...........................................................................................4
 4
 5   16 U.S.C. §1553(f) .................................................................................................1
 6
     16 U.S.C. § 1533(f)(1) ............................................................................................2
 7
     16 U.S.C. § 1533(f)(1)(B)(ii) ....................................................................... 3, 4, 13
 8
 9   16 U.S.C. § 1540(g)(1)(C) ......................................................................................8
10
11   FEDERAL REGISTER:
12
     80 Fed. Reg. 2488 (January 16, 2015) .................................................................5
13
14   85 Fed. Reg. 20967 (April 15, 2020) .....................................................................2

15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                              iii
         Case 4:18-cv-00048-JGZ Document 42 Filed 04/17/20 Page 5 of 30




 1                                 LIST OF EXHIBITS 1
 2   Exhibit A           Declaration of Kim Crumbo
 3   Exhibit B           Declaration of Greta Anderson
 4   Exhibit C           Declaration of Nathan Newcomer
 5   Exhibit D           Declaration of Madeline Carey
 6
     Exhibit E           Declaration of John Horning
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25   1
      These Exhibits are properly before this Court because they are provided for
26   the sole purpose of demonstrating Plaintiffs in No. 18-00048, WildEarth
27   Guardians et al., meet the minimum requirements for organizational and
     individual Article III standing.
28



                                             iv
      Case 4:18-cv-00048-JGZ Document 42 Filed 04/17/20 Page 6 of 30




 1                                 INTRODUCTION
 2         The Mexican wolf is one of the most endangered species in North
 3   America despite over twenty years of captive breeding and reintroduction
 4   efforts. Today, there are less than 200 individuals in the wild and their
 5   ability to survive and fully “recover” as envisioned by the Endangered Species
 6
     Act (“ESA”) remains uncertain. This is due to the population’s low genetic
 7
     diversity and small population size, excessive human-caused losses (including
 8
     illegal killings and agency removals), inadequate regulations, and other
 9
     threats.
10
           The experts say recovery of Mexican wolves is still possible within the
11
12   next several decades but only if the U.S. Fish and Wildlife Service (“the

13   Service”) moves quickly to alleviate the threats. The best way to do this is by

14   ensuring: (a) there are adequately sized and genetically diverse populations
15   in the wild (the genetic health of the captive population continues to decline,
16   so time is of the essence); (b) populations are separated but connected to one
17   another through effective natural migration; (c) wolves are protected from
18
     human-caused losses; and (d) sufficient habitat remains available.
19
           The recovery plans required by section 4(f) of the ESA, 16 U.S.C.
20
     §1533(f), are critical to this effort because they are the agency’s “roadmap” to
21
     recovery. An important component of these roadmaps are the “objective,
22
     measurable criteria” that – when met – result in a determination that the
23
24   species is fully recovered and can be delisted. These criteria must address the

25   threats to the species and must be expressed quantitatively, whenever

26   possible because they are the thresholds that establish what needs to occur
27   before a species can be delisted. The importance of having science-based
28   criteria in recovery plans that address all threats and inform all recovery


                                             1
      Case 4:18-cv-00048-JGZ Document 42 Filed 04/17/20 Page 7 of 30




 1   actions, therefore, cannot be overstated.
 2         In this case, WildEarth Guardians et al. (“Guardians”), challenge the
 3   Service’s November, 2017 recovery plan for the Mexican wolf (“recovery
 4   plan”) which serves as the Service’s “roadmap for the long-term conservation
 5   and recovery” of the subspecies. 85 Fed. Reg. 20967, 20968 (April 15, 2020).
 6
     As outlined below, this recovery plan violates the ESA because it fails to
 7
     include delisting criteria addressing all threats to Mexican wolves.
 8
                                   BACKGROUND
 9
     I.    The ESA, recovery plans, and delisting criteria.
10
           The ESA is “the most comprehensive legislation for the preservation of
11
12   endangered species ever enacted by any nation.” TVA v. Hill, 437 U.S. 153,

13   179 (1978). The ESA was enacted to forestall the extinction of species,

14   whatever the cost, and allow species to recover to the point where the
15   protections afforded by the ESA are no longer necessary. Gifford Pinchot
16   Task Force v. U.S. Fish & Wildlife Serv., 378 F.3d 1059, 1070 (9th Cir. 2004).
17   Survival and recovery are two different (though complementary) goals of the
18
     ESA. Id. To achieve these objectives, the ESA directs the Service to develop
19
     and implement recovery plans for listed species.16 U.S.C. § 1533(f)(1).
20
           Recovery plans are considered “one of the most important tools”
21
     required by the ESA because they are a “roadmap” that lays out where the
22
     Service needs to go and how best to get there. D014124. Though largely
23
24   guidance (not regulatory) documents, Congress nonetheless directed that all

25   recovery plans include, to the maximum extent practicable, certain

26   provisions, including “site-specific management actions” necessary to achieve
27   recovery, an estimate of time and costs, and “objective, measurable criteria
28   which, when met” would result in a determination that the species is


                                            2
      Case 4:18-cv-00048-JGZ Document 42 Filed 04/17/20 Page 8 of 30




 1   recovered and qualifies for delisting. 16 U.S.C. § 1533(f)(1)(B)(ii).
 2         The directive to include delisting criteria in recovery plans is non-
 3   discretionary. The “word ‘shall’ is an imperative denoting a definite
 4   obligation,” Southwest Center for Biological Diversity v. Babbitt, 1999 WL
 5   33438081 at *5 (D. Ariz. 1999), and the ESA’s use of the phrase “to the
 6
     maximum extent practicable” does “not permit an agency unbridled
 7
     discretion.” Defenders of Wildlife v. Babbitt, 130 F. Supp.2d 121, 131 (D.D.C.
 8
     2001). The phrase indicates, rather, “a strong congressional preference that
 9
     the agency fulfill its obligation to the extent that it is possible or feasible.”
10
     Fund for Animals v. Babbitt, 903 F. Supp. 96, 111 (D.D.C. 1995). The plain
11
12   language of the ESA thus demonstrates Congress’ intention that recovery

13   plans “incorporate delisting criteria where possible or feasible,” Southwest

14   Center for Biological Diversity, 1999 WL 33438081 at *5, and these criteria
15   “must be directed towards the goal of removing the endangered or threatened
16   species from the list.” Fund for Animals, 903 F. Supp. at 111.
17         Relevant here, the delisting criteria required in recovery plans must be
18
     “objective and measurable” and “address threats to the species in terms of
19
     each of [the ESA’s five listing and delisting] factors outlined in section 4(a)(1)
20
     of the ESA.” D014198 (emphasis added). As explained by the Service,
21
     delisting criteria must include “an explicit analysis of threats under the five
22
     listing factors in addition to evaluation of population or demographic
23
24   parameters.” D014199. “By establishing criteria for each of the five

25   listing/delisting factors that are currently relevant to the species . . . [the

26   recovery plan] is “more likely to ensure that the underlying causes of decline
27   have been addressed and mitigated prior to considering a species for
28   delisting.” Id.


                                               3
      Case 4:18-cv-00048-JGZ Document 42 Filed 04/17/20 Page 9 of 30




 1         This approach – the Service explains – should greatly simplify the
 2   delisting process: because the ESA directs that a species change in status
 3   should only occur when the recovery plan’s criteria are met, see 16 U.S.C. §
 4   1533(f)(1)(B)(ii), and a “change in status [is only] driven by a threats
 5   assessment, threats based recovery criteria are the best way to satisfy this
 6
     goal.” D002701. “Thus, every factor seen as a threat should include a
 7
     corresponding recovery criterion.” Id. “[H]abitat destruction might be
 8
     addressed by the permanent protection of habitat; stochastic events might be
 9
     addressed through redundancy; etc.” Id.; see also E000606 (email
10
     emphasizing need to “develop recovery criteria based on specific threats
11
12   relevant to the 5 listing factors.”).

13         The five ESA threat factors that must be addressed in delisting criteria

14   include: (1) the present or threatened destruction of habitat or range; (2)
15   overutilization for various purposes; (3) disease or predation; (4) the
16   inadequacy of existing regulatory mechanisms; or (5) other natural or
17   manmade factors. 16 U.S.C. § 1533(a)(1). “Since the same five statutory
18
     factors must be considered in delisting as in listing . . . [the Service], in
19
     designing objective, measurable criteria, must address each of the five
20
     statutory delisting factors and measure whether threats . . . have been
21
     ameliorated.” Fund for Animals, 903 F. Supp. at 111 (citations omitted); see
22
     also Defenders of Wildlife, 130 F. Supp.2d at 133 (same); D014198 (guidance
23
24   explaining the same); D014200 (same). A recovery plan, therefore, that

25   “recognizes specific threats to the conservation and survival of a threatened

26   or endangered species, but fails to recommend corrective action or explain
27   why it is impracticable or unnecessary to recommend such action, would not
28   meet the ESA’s standard.” Fund for Animals, 903 F. Supp. at 108. “Nor


                                              4
         Case 4:18-cv-00048-JGZ Document 42 Filed 04/17/20 Page 10 of 30




 1   would a [recovery plan] that completely ignores threats to [the] conservation
 2   and survival of a species.” Id.; see also Defenders of Wildlife, 130 F. Supp.2d
 3   at 133 (setting aside recovery plan that failed to include criteria addressing
 4   all threats); Southwest Center for Biological Diversity, 1999 WL 33438081 at
 5   *6 (same).
 6
     II.      Recovery planning for the Mexican wolf. 2
 7
              The first recovery plan produced for the Mexican wolf was released in
 8
     1982, see D015046, though it was more of a “survival” plan because at the
 9
     time the Service saw “no possibility for complete delisting of the Mexican
10
     wolf” and felt that ensuring the “survival of the Mexican wolf” was the most
11
12   that could be achieved. D015070. Because the 1982 plan was “[w]ritten

13   against the backdrop of near-extinction,” it did not provide any delisting

14   criteria. Center for Biological Diversity, 2018 WL 1586651 at *7. The Service’s
15   recommendations were thus made with the “caveat that future revisions to
16   the plan would be necessary to fully implement reintroduction and recover
17   the species.” Id.
18
              Over the next several decades, the Service continued to breed Mexican
19
     wolves in captivity and in 1998 began releasing wolves into the wild in New
20
     Mexico and Arizona. Id. With no updates or revisions to the 1982 recovery
21
     plan, however, the Service continued to implement the recovery program
22
     without a “roadmap” for recovery and without delisting criteria. See id. at *8.
23
24   In the early 1990s and early 2000s the Service tried to revise and update the

25
26   2
       For more background information, see Guardians’ statement of facts
27   (“Facts”), the background section in Center for Biological Diversity v. Jewell,
     2018 WL 1586651 (D. Ariz. 2018), and the 2015 endangered subspecies
28   listing, see D015940 (80 Fed. Reg. 2488 January 16, 2015).


                                              5
     Case 4:18-cv-00048-JGZ Document 42 Filed 04/17/20 Page 11 of 30




 1   1982 recovery plan and develop delisting criteria, but to no avail. See Facts at
 2   ¶¶ 45-47.
 3         In 2010, the Service convened a team of the leading wolf scientists and
 4   experts known as the Mexican wolf recovery team’s “science and planning
 5   subgroup” or “SPS” (hereinafter “science team”) to prepare a new, revised
 6
     recovery plan for the Mexican wolf that included science-based delisting
 7
     criteria in accordance with the ESA. Facts at ¶¶ 56-58. After extensive
 8
     research, modeling, and careful assessment of threats, the science team
 9
     produced a complete (albeit draft) revised recovery plan for the Mexican wolf
10
     with delisting criteria and presented its findings in March, 2013. See
11
12   D015865 (science team’s presentation).

13         The delisting criteria developed by the science team included requiring:

14   (a) at least three separate but connected populations of Mexican wolves in the
15   wild (totaling at least 750 wolves); (b) natural Mexican wolf dispersal
16   between the populations of at least one “genetically effective migrant” every
17   generation (breeding required); (c) human-caused losses of less than 20
18
     percent per year; and (d) approved and confirmed state management plans
19
     and regulatory protections after delisting. See D008078–79; see also Facts at
20
     ¶¶ 60-76 (science team’s rationale for delisting criteria).
21
           Following issuance of the science team’s draft recovery plan and its
22
     science-based delisting criteria, however, the team was disbanded and work
23
24   on the recovery plan was stopped. See Facts at ¶¶ 77-78. Litigation over the

25   Service’s failure to prepare a recovery plan subsequently ensued, see

26   Defenders of Wildlife v. Jewell, No. CV-14-02472-JGZ (D. Ariz. 2015), and this
27   case eventually settled when the agency agreed to produce a revised recovery
28   plan by November 30, 2017. See id. In revising the plan, however, the Service


                                             6
     Case 4:18-cv-00048-JGZ Document 42 Filed 04/17/20 Page 12 of 30




 1   chose to start from square one, abandon the science team’s work (including
 2   its draft recovery plan and science-based delisting criteria), and not
 3   reconvene the science team or otherwise consult the leading wolf scientists
 4   that had worked on (or contributed to) the earlier plan. See Facts at ¶ 78. Nor
 5   were many of the former members invited to participate in the formulation of
 6
     a new recovery plan. See id.
 7
           Instead, the Service chose to formulate a new recovery plan with input
 8
     from the affected states and Mexico. The Service held a series of six closed-
 9
     door meetings and “workshops” limited to certain Service employees and
10
     representatives from the states of Arizona, New Mexico, Utah, Colorado, and
11
12   Mexico from December, 2015 through February, 2017. See Facts at ¶¶ 79-90.

13   During this time, the states took an active role in developing a new recovery

14   plan and, in particular, formulating new delisting criteria. See id.
15         In June, 2017, the Service announced the availability of an entirely
16   new draft recovery plan for public review and comment. See D009660. In
17   response, the Service received numerous comments from the scientific
18
     community (including former science team members and wolf experts) and
19
     peer review members questioning the validity and adequacy of the new plan
20
     and, in particular, the plan’s delisting criteria. See Facts at ¶¶ 92-107. A final
21
     recovery plan was published in November, 2017, see D009169.
22
           The 2017 recovery plan’s new delisting criteria represented a
23
24   significant departure from the science team’s previous criteria in the 2013

25   draft recovery plan. Compare D009179 (new criteria) with D008078 (science

26   team’s criteria). Mexican wolves will now be considered for delisting if: (a)
27   there is only one population in the United States averaging 320 wolves; (b)
28   one population in Mexico averaging 200 wolves; (c) a sufficient number of


                                             7
     Case 4:18-cv-00048-JGZ Document 42 Filed 04/17/20 Page 13 of 30




 1   Mexican wolves are released from captivity into the wild to result in 22
 2   Mexican wolves “surviving to breeding age” in the United States and 37 in
 3   Mexico (but breeding not required); and (d) a commitment from states, tribes,
 4   and Mexico that they “will” ensure regulatory mechanisms are in place in
 5   areas necessary for recovery. D009199–9200.
 6
     III.   Guardians’ challenge to the 2017 recovery plan.
 7
            In 2018, Guardians – a coalition of organizations dedicated to ensuring
 8
     the recovery of Mexican wolves with members who have Article III standing,
 9
     see Exhibits A-E – challenged the Service’s recovery plan, including the
10
     delisting criteria. See Doc. 22. The Service subsequently moved to dismiss
11
12   this case for lack of jurisdiction (Doc. 24) and in March, 2019 this Court

13   issued an order granting in part and denying in part this motion (Doc. 34).

14          Following this order, the sole issue remaining in this case is whether
15   the recovery plan’s delisting criteria address all threats to the Mexican wolf.
16   Specifically, Guardians alleges a “recovery plan’s criteria for delisting must
17   address the threats to the listed species” and the “Service’s criteria in the
18
     2017 recovery plan does not address all threats to the Mexican wolves.” Doc.
19
     22 at 22. This Court agreed that this claim can proceed under the ESA’s
20
     citizen suit provision, 16 U.S.C. § 1540(g)(1)(C), noting that jurisdiction
21
     under the ESA is proper to the extent Guardians’ alleges the Service “failed
22
     to address all threats to Mexican wolves in its recovery plan” and “the agency
23
24   failed to address problems that the agency itself identified, without offering

25   an explanation as to why it was not practicable for the agency to do so . . .”

26   Doc. 34 at 10–11. Here, the Service’s recovery plan fails to include delisting
27   criteria to address significant threats to Mexican wolves that the agency
28   itself identified.


                                             8
      Case 4:18-cv-00048-JGZ Document 42 Filed 04/17/20 Page 14 of 30




 1                             STANDARD OF REVIEW
 2         ESA claims are reviewed under the Administrative Procedures Act
 3   (“APA”). NEC v. Dombeck, 304 F.3d 886, 891 (9th Cir. 2002). The APA directs
 4   courts to hold unlawful and set aside agency action found to be “arbitrary,
 5   capricious, an abuse of discretion, or otherwise not in accordance with law.” 5
 6
     U.S.C. § 706(2)(A). A court must not substitute its judgment for that of the
 7
     agency but it must nonetheless engage in a “thorough, probing, in depth
 8
     review,” Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 415
 9
     (1971), and “ensure the agency considered the relevant factors and
10
     articulated a rational connection between the facts found and the choices
11
12   made.” Greater Yellowstone Coalition. v. Servheen, 665 F. 3d 1015, 1023 (9th

13   Cir. 2011). An agency’s action is arbitrary if it relied “on factors which

14   Congress has not intended it to consider, entirely failed to consider an
15   important aspect of the problem, offered an explanation for its decision that
16   runs counter to evidence before the agency, or is so implausible that it could
17   not be ascribed to a difference in view or the product of agency expertise.” Id.
18
     Courts must also reject agency decisions based on an “erroneous
19
     interpretation of law.” League of Wilderness Defenders v. U.S. Forest Serv.,
20
     549 F.3d 1211, 1215 (9th Cir. 2008).
21
                                      ARGUMENT
22
23   I.    The recovery plan does not include delisting criteria
           addressing all threats to Mexican wolves.
24
25         The Service’s recovery plan includes delisting criteria tied to population
26   size and trend and includes a promise that states (and Mexico) will
27   eventually invoke regulatory protections. But that is all. See D009179–80.
28



                                             9
     Case 4:18-cv-00048-JGZ Document 42 Filed 04/17/20 Page 15 of 30




 1   The recovery plan is devoid of delisting criteria to address: (A) genetic
 2   threats; (B) the threat from human-caused losses; (C) the threat from existing
 3   inadequate regulatory mechanisms; and (D) the threat from loss of suitable
 4   habitat, as required by the ESA.
 5         A.    No delisting criteria to address genetic threats.
 6
           The genetic threats facing Mexican wolves are serious. See Facts at ¶¶
 7
     14-22. Carroll (2014) explains that the genetic threats “are greater for the
 8
     Mexican wolf than for other wolf subspecies because [seven] wild founder
 9
     individuals were the source for all wolves in both the captive and
10
     reintroduced populations.” R001482.
11
12         The genetic challenges facing Mexican wolves include inbreeding

13   (mating of close relatives), loss of heterozygosity (loss of genetic diversity or

14   decrease in the proportion of individuals that have different alleles for a
15   specific gene), and the loss of adaptive potential. See Facts at ¶¶ 14-22
16   (describing genetic threats). Many of these negative effects are already
17   evident in the captive and wild populations of Mexican wolves, see id., and
18
     need to be addressed quickly. As explained by the science team: “The genetic
19
     health of the captive populations continues to decline each year – inbreeding
20
     is increasing and heterozygosity is decreasing. We need to quickly establish
21
     and grow new populations in the wild.” D015875.
22
           The best available science reveals addressing the genetic threat to
23
24   Mexican wolves requires a multi-faceted approach that includes establishing

25   “adequately sized and genetically diverse core populations,” as well as

26   ensuring the populations are separated but “connected to one another
27   through effective migration.” D015867. For this reason, the science team
28   concluded that multiple separate (but connected) population need to be


                                             10
     Case 4:18-cv-00048-JGZ Document 42 Filed 04/17/20 Page 16 of 30




 1   established in the wild: in order to “address extinction risk and genetic health
 2   . . . [three] populations for a total of [approximately] 750 wolves with the
 3   possibility of one additional population in Mexico” would be required and
 4   there must be “[e]ffective dispersal between populations.” D015875. The
 5   science team also expressed the need to “quickly establish and grow new
 6
     populations in the wild” in response to the declining health of the captive
 7
     population. Id.
 8
           This is why the science team’s 2012 draft recovery plan explicitly
 9
     incorporated criteria to address genetic threats, including criteria: (1) on
10
     population size and configuration, i.e., a meta-population of at least three
11
12   separate subpopulations; and (2) effective migration and connectivity

13   between the subpopulations via natural dispersal at “a rate of at least [one]

14   genetically effective migrant every generation . . .” D008079; see also
15   D008083 (criteria); D015869 (same). As defined by the science team, a
16   “genetically effective migrant” is “a wolf that breeds in a non-natal population
17   and produces at least [one] pup that survives to at least December 31 of the
18
     year of its birth,” i.e., a wolf that actually contributes genetic material and
19
     breeds in the wild. Id. “Dispersal of even a single migrant into such inbred
20
     populations can dramatically affect genetic structure and population
21
     performance.” R001482.
22
           This delisting criteria (and the science team’s draft recovery plan that
23
24   included it), however, was ultimately abandoned by the Service at the

25   bequest of the states. See E015804; Facts at ¶¶ 87-89. The 2017 recovery plan

26   removed the genetic criteria (discussed above) and replaced them with
27   nothing comparable, see id. The new criteria only require: (a) the
28   establishment of two isolated populations of wolves, one in the United States


                                             11
     Case 4:18-cv-00048-JGZ Document 42 Filed 04/17/20 Page 17 of 30




 1   and one in Mexico that reach certain population targets (320 and 200,
 2   respectively); and (b) releases from the captive Mexican wolf population “of a
 3   sufficient number of wolves to result in 22 released Mexican wolves surviving
 4   to breeding age in the United States population” and 37 released wolves
 5   “surviving to breeding age” in Mexico. D009199. But the term “surviving to
 6
     breeding age” does not mean what it says, i.e., no actual breeding or
 7
     improvement in the genetic status of wolves in the wild is required. The term
 8
     means “a pup that lives two years to the age of breeding or an adult or sub-
 9
     adult that lives for a year following its release.” Id. This delisting criteria
10
     does not address the genetic threat facing Mexican wolves for three reasons.
11
12         1.    Only effort, not results are required.

13         First, even though the Service concedes that released Mexican wolves

14   are only able to influence the gene diversity of the population if they “survive
15   and breed” in the wild, D0009203 (emphasis added), and even though the
16   Service knows that released wolves “only contribute their gene diversity to
17   the recipient population when they breed and produce offspring,” D009194
18
     (emphasis added), its delisting criteria requires no evidence of breeding or
19
     new offspring.
20
           The focus, rather, is solely on the effort the Service undertakes to
21
     improve the genetic status of Mexican wolves in the wild (by releasing
22
     wolves), not the results of those efforts. See D009199. The criteria only
23
24   requires the release of a certain number of wolves that “live two years to the

25   age of breeding” or an adult or sub-adult “that lives for a year following its

26   release.” D009179. As the Service admits: “We did not require that a released
27   or translocated wolf survive and produce offspring in the population, as the
28   basis for recovery criteria.” D0009203. The Service thus assumes that by


                                             12
     Case 4:18-cv-00048-JGZ Document 42 Filed 04/17/20 Page 18 of 30




 1   releasing “x” number of pups or sub-adults or adults that they will achieve “y”
 2   number of wolves who produce a litter and contribute their genes to the wild
 3   population. But no breeding or actual exchange of genetic material is
 4   required. Nor is any improvement in the genetic status of the wild
 5   population. This is thus an arbitrary approach that violates the ESA. See 16
 6
     U.S.C. § 1533(f)(1)(B)(ii) (recovery plan must include criteria that “when met”
 7
     would result in delisting decision).
 8
           Indeed, the Service’s own recovery guidance explains that recovery plan
 9
     criteria are results oriented, i.e., “values” or “standards” by which “it is
10
     determined that an objective has been reached.” D014196. The purpose of
11
12   establishing criteria in the recovery plan is to set a standard that must be

13   achieved before delisting. The criteria include “measurable thresholds . . .

14   needed to achieve the recovery vision.” D016981; see also D014197 (same).
15   “All actions should feed achievement of the criterion.” D002701. A recovery
16   plan “identifies the threats, identifies the criterion at which point . . . the
17   threat will be sufficiently minimized, and all of the actions necessary to
18
     achieve said criterion . . . .” Id. As such, simply agreeing to release a certain
19
     number of wolves that survive to a certain age (the effort) – as required by
20
     the recovery plan’s delisting criteria – is insufficient. It fails to ensure the
21
     achievement of any real, on-the-ground results when it comes to addressing
22
     genetic threats. As explained by the biologists, the recovery plan’s criteria
23
24   does not include any “requirement[] that the released wolves contribute

25   genetically to the wild population via successful reproduction.” C009239; see

26   also E024999 (peer review comment noting and questioning the same).
27
28



                                              13
     Case 4:18-cv-00048-JGZ Document 42 Filed 04/17/20 Page 19 of 30




 1         2.    No accounting of the genetic status of Mexican
                 wolves at the time of recovery.
 2
 3         Second, because the Service focused solely effort (not results), the
 4   delisting criteria do not account for the actual genetic status of Mexican
 5   wolves at the time of recovery.
 6         As the Service is well-aware, there are a number of ways to objectively
     measure the genetic health of the Mexican wolf population in the wild. These
 7
 8
     include founder genome equivalents (“FGEs”), the amount of gene diversity
 9
     retained, the mean inbreeding (co-efficient), population mean kinship, and
10
     effective migration. See Facts at ¶¶ 17-22. These are practicable, objective
11
     measures of the genetic health of the wild population that are already being
12
13   measured and tracked by the Service, see R006152, and can easily be

14   converted into delisting criteria to address genetic threats.

15         In fact, every year the Service receives objective information about the
16   genetics of the wild population, including the FGE, gene diversity, population
17   mean kinship, inbreeding coefficient, and information on effective migration,
18   see, e.g., R006152, R006154, so the “genetic status of the wild population can
19   now be directly and economically assessed using modern genetic techniques.”
20
     C001951. But none of this is incorporated into the delisting criteria and the
21
     actual genetic health of the Mexican wolf population is not taken into account
22
     – at all. As explained during the peer review: the criterion requiring released
23
     wolves “surviv[e] to breeding age is no guarantee that a wolf will actually
24
     incorporate its genes to a population . . . So although this criterion is
25
26   measurable, I am not sure it’s the best measurement to make even with

27   estimates of post-release survival and reproduction. If genetic diversity is the

28   key metric here, why not define a target based directly on it and not an



                                             14
         Case 4:18-cv-00048-JGZ Document 42 Filed 04/17/20 Page 20 of 30




 1   indirect measure that may or may not reflect population status?” E024999
 2   (emphasis in original). It makes “more sense to define a population target
 3   (e.g., observed heterozygosity), then adjust the releases accordingly instead of
 4   relying on assumptions about how well released animals integrate their
 5   genes into the population.” Id.
 6
              In other words, the delisting criteria should actually address genetic
 7
     threats “on a metric related to the actual genetic status of the wild population
 8
     at the time of recovery, not a criterion that only records the history of
 9
     recovery efforts (such as the number of individuals released).” C001951; see
10
     also C009239 (comment from biologists questioning criterion that fails to
11
12   require actual contributions of genetic material to wild population). 3

13            3.    No connectivity criteria.

14            Third, as the Service is well-aware, restoring “connectivity between
15   fragmented populations is an important tool for alleviating genetic threats to
16   endangered species.” R001481; see also Facts at ¶¶ 24-28. “[I]ncreased
17   dispersal between wild populations would help address the severe genetic
18
     threats evidenced in Mexican wolf populations.” C001954; see also E000866
19
     (explaining that connectivity reduces extinction risk by mitigating inbreeding
20
     depression (fitness) and slowing the loss of heterozygosity and adaptive
21
22   3
      The Service insists the number of releases is a sufficient metric to “achieve
23   gene diversity in the wild population of approximately 90 percent of that
     retained in the captive population.” D009203. But this is simply an
24   assumption tied to a level of effort that ignores the key metric needed to
25   address the genetic threat. See E024999. Wolves must survive and breed in
     order to influence genetic diversity. D009194. Further, aiming to achieve a
26   gene diversity of 90 percent of the captive population (which is already
27   experiencing genetic decline) sets the wrong baseline standard against which
     the genetic health of the population should be measured. See C001951-
28   001952.


                                              15
     Case 4:18-cv-00048-JGZ Document 42 Filed 04/17/20 Page 21 of 30




 1   potential).
 2         The Service itself recognized that Mexican wolves are threatened by
 3   their small population size and isolation and require multiple, separate
 4   populations with some level of effective migration or connectivity between
 5   them to address genetic threats, lower the risk of extinction, and ensure
 6
     recovery. D015960; see also R001481 (Carroll (2014) explaining how
 7
     increased dispersal rates among small populations greatly lowered extinction
 8
     risk). Restoring connectivity between subpopulations is thus critical to
 9
     recovery. As explained by the science team, “[e]nsuring [Mexican wolf]
10
     populations are connected to one another through effective natural
11
12   migration” is needed to alleviate the threats to the subspecies. D015867; see

13   also Facts at ¶¶ 24-28 (importance of connectivity). This is why the science

14   team put together a comprehensive memo on the need for connectivity
15   criteria, see D004114, and why the team explicitly insisted on connectivity
16   criteria being included in the recovery plan. See E000866–67 (explaining
17   rationale for connectivity criteria). But the 2017 recovery plan is devoid of
18
     any connectivity criteria because the states objected it. See Facts at ¶¶ 87-90.
19
           In the recovery plan, therefore, the Service recognizes the importance
20
     of restoring connectivity and its influence on gene diversity, see D009194, and
21
     acknowledges the “benefits of habitat connectivity” and says it will “work to
22
     maintain and enhance connectivity within and between Mexican wolf
23
24   populations to improve gene diversity of Mexican wolves,” D009195, but no

25   connectivity criteria is included. This was a political decision that generated

26   much criticism from the scientific community. See Facts at ¶¶ 104-106.
27         In lieu of connectivity criteria, the Service’s recovery plan relies solely
28   on its releases of captive wolves and translocations to address genetic threats


                                             16
         Case 4:18-cv-00048-JGZ Document 42 Filed 04/17/20 Page 22 of 30




 1   of the wild populations. D009194. The Service considers this “genetic
 2   management” to be an effective alternative to natural dispersal and
 3   connectivity. See id. But as previously explained, this approach which is
 4   premised solely on the amount of releases (the effort) is a fallacy that does
 5   not address genetic threats. See supra sections II.A.1, II.A.2. 4
 6
              B.    No delisting criteria to address the threat from human-
 7                  caused losses.
 8
              The Service has long recognized that human-caused losses are a
 9
     “significant” threat and “the biggest source of Mexican wolf mortalities since
10
     the reintroduction began in 1998.” D015954; see also Facts at ¶¶ 29-34.
11
     Human-caused losses are any “events that function as mortalities to the
12
13   population,” D016936, including illegal killings, the intentional killing and

14   removal of Mexican wolves in the wild in response to livestock conflicts,

15   removals due to dispersal outside designated boundaries, vehicular collisions,
16   accidental shooting and misidentification (from coyote hunters), and
17   incidental trapping. See D015954, D015956-15957.
18            For this reason, the Service explains that “[m]ortality rates will need to
19   be sufficiently low to achieve recovery criteria because they are the primary
20
     indicator of wolf population trajectory.” D009200. “Mexican wolf populations
21
     are highly sensitive to adult mortality . . . [so] [f]or populations to grow or
22
     maintain themselves at demographic recovery targets, mortality rates will
23
24   4
       The Service’s reliance human intervention after delisting also conflicts with
25   the ESA. As this Court previously noted, relying on artificial human-
     intervention in the form of releases and translocations post de-listing
26   conflicts with the ESA’s definition of “recovery,” which is designed to promote
27   populations that are “self-sustaining without human interference.” See Center
     for Biological Diversity, 2018 WL 1586651 at *4 (citation omitted).
28



                                               17
     Case 4:18-cv-00048-JGZ Document 42 Filed 04/17/20 Page 23 of 30




 1   need to stay below threshold levels” identified in Miller (2017), D008981,
 2   which is roughly 25 percent, see D009050.
 3         To address this threat, the science team recognized the need to include
 4   delisting criteria in the recovery plan that specifically targets human-caused
 5   losses (from sources such as vehicular collision, illegal killing, and
 6
     management removals) because ensuring such losses are not excessive is
 7
     critical to alleviating extinction risk. D015858. Criterion three in the draft
 8
     recovery plan was designed with this goal in mind: “The estimated annual
 9
     rate of human-caused losses averaged over an 8-year period [must be] . . . less
10
     than 20% as measured by a statistically reliable monitoring effort.” D008079.
11
12   The science team explained this is “the greatest rate of anthropogenic

13   mortality and removal that a Mexican wolf population could have and still be

14   expected to have approximately 75% or greater chance of being stable or
15   increasing.” Id.
16         In the 2017 recovery plan, however, the Service arbitrarily chose to
17   abandon the recommendations of its own science team and remove this
18
     criterion. In its place, the Service relies solely on demographic criteria
19
     (population size and trend) as a surrogate for assessing human-caused losses.
20
     This is a major oversight and violation of the ESA. See, e.g., Defenders of
21
     Wildlife, 130 F. Supp.2d at 133 (rejecting Service’s use of population numbers
22
     as a surrogate for addressing ESA’s threat factors); Fund for Animals, 903 F.
23
24   Supp. at 112 (same).

25         As the Service’s own science team recognized, the threat from human-

26   caused losses is “different than overall mortality” levels and cannot be
27   captured by demographic criteria alone. See D015874. Research also
28   demonstrates there is a “well-established relationship between [human-


                                             18
         Case 4:18-cv-00048-JGZ Document 42 Filed 04/17/20 Page 24 of 30




 1   caused losses] and long term wolf population viability” and “extinction risk is
 2   highly sensitive to adult mortality (more so than census population size) and
 3   that controlling human-caused losses is the best way to promote dispersal
 4   which is critical (but difficult to achieve). D016501.
 5            For these reasons, using population numbers as a surrogate to address
 6
     this threat – as the Service is attempting to do here – is inappropriate.
 7
     Recovery plan criterion must specifically target the specific threat (human-
 8
     caused losses) it identifies. See id. This comports with the Service’s own
 9
     recovery guidance, which explicitly recognizes the need for each criterion to
10
     address each specific threat. See D014199. This same guidance also expressly
11
12   recommends against doing what the Service did here, i.e., using population

13   numbers as a surrogate for a species like Mexican wolves, which is heavily

14   reliant on captive breeding programs. See id. Doing so is problematic because
15   while population numbers may increase (due to captive releases), the threat
16   from human-caused losses remains unabated. See id. 5
17            C.   No delisting criteria to address the threat from
18                 inadequate regulatory mechanisms.
19            The Service considers the lack of adequate regulatory mechanisms to
20
     be one of the most serious threats to Mexican wolves because – even with the
21
     ESA’s regulatory protections – wolves continue to be killed (and removed) in
22
23   5
       The science team initially debated whether this threat should be addressed
24   through recovery actions, criterion, or both. See E000492 (notes); D016928
25   (additional “final” notes but ones that mistakenly confuse benefits/concern
     discussion); D014237 (notes on debate). The team ultimately chose to include
26   it as a criterion, see D008079, to call human-caused losses out as a threat
27   impacting population viability and because not doing so conflict with
     guidance from Fund for Animals that demographic criteria alone are
28   insufficient to address specific threats. E00492; D016928 (same).


                                             19
     Case 4:18-cv-00048-JGZ Document 42 Filed 04/17/20 Page 25 of 30




 1   the United States and Mexico. D015955. This is likely to increase after
 2   delisting because any state regulations or penalties (assuming they exist)
 3   “would be less severe than current Federal penalties under the [ESA].” Id.
 4   “Thus, existing state penalties in Arizona and New Mexico would not serve as
 5   an adequate deterrent to illegal take.” Id. This is why Service concluded that
 6
     absent the ESA’s regulatory protections “killing of wolves in the United
 7
     States would increase, potentially drastically, because penalties are less
 8
     severe than current Federal penalties.” Id. The lack of existing regulatory
 9
     protections is also a threat to Mexican wolves in Mexico. See id.
10
           The Service’s recovery planning guidance emphasizes the importance of
11
12   addressing this threat in the delisting criteria. See D014199. The Service

13   explains that even if a species is recovered and the population(s) have

14   rebounded, the threat from increased take of the species “could recur after
15   delisting if adequate regulatory mechanisms have not been put in place.” Id.
16         This is why, when preparing the recovery plan and brainstorming
17   about how to address threats in the criteria, the Service explicitly recognized
18
     the importance of ensuring state management plans and regulations are
19
     “sufficient” for delisting. See D015861. There is also a need to evaluate the
20
     adequacy of other “existing” plans, regulations, actions, and policies that may
21
     (individually or in the aggregate) pose a threat to Mexican wolf recovery. See
22
     id. These include, but are not limited to, law enforcement policies, predator
23
24   control, livestock depredation and protection policies, existing wolf

25   management regulations and policies (including the restrictions on

26   movement and natural dispersal in the existing 10(j) rule), lack of funding for
27   reintroduction, and unlimited coyote hunting in occupied habitat. Id.; see also
28   Center for Biological Diversity, 2018 WL 1586651 at *13 (holding that the


                                            20
     Case 4:18-cv-00048-JGZ Document 42 Filed 04/17/20 Page 26 of 30




 1   Service’s 10(j) rule was inadequate and failed to further the conservation of
 2   the species).
 3         In order to address the threat from inadequate regulatory mechanisms,
 4   the science team insisted on criteria requiring “approved” state and tribal
 5   management plans and regulations, as well as an agreement with Mexico, be
 6
     in place prior to delisting. See D008079. The team explained that “Service-
 7
     approved state and tribal management plans codified by local statutes, and
 8
     an agreement with Mexico such as an MOU” would need to be in place “to
 9
     ensure viable populations can be maintained and are highly unlikely to need
10
     the protection of the ESA again.” E019277; see also Facts at ¶¶ 72-74(plans
11
12   and regulatory mechanisms must be “approved” and “confirmed”).

13         The Service even outlined what would be required to comprise an

14   adequate state management plan: “Components of an adequate plan will
15   include assurances that: (1) the natural dispersal rate required for delisting
16   is not precluded by [human-caused losses]; and, (2) management targets for
17   population size are sufficiently large relative to delisting criteria and
18
     [human-caused loss] rates are sufficiently low to ensure that there is no
19
     greater than a 10% chance that the Mexican wolf will fall below the recovery
20
     criteria within a 10-year period. The best available science should be used to
21
     establish the long-term population target size and acceptable rates of
22
     [human-caused losses].” D007845; see also D008094 (same); D008079 (same).
23
24         This is typically how the threat from inadequate regulatory

25   mechanisms are addressed recovery plan criteria, i.e., management plans and

26   regulations for the species (after delisting) are reviewed and approved,
27   confirmed, and demonstrated to be successful. See, e.g., D007734 (criteria for
28   river minnow); D007735 (same for Florida manatee); D007738 (same for sea


                                             21
         Case 4:18-cv-00048-JGZ Document 42 Filed 04/17/20 Page 27 of 30




 1   turtle).
 2            Here, however, the Service removed this delisting criterion to address
 3   this specific threat. In its place, the Service simply requires states, tribes and
 4   Mexico to ensure – at some future date – that they will have regulatory
 5   mechanisms in place to protect Mexican wolves in the wild in areas it deems
 6
     “necessary for recovery.” See D009200. 6 “[W]e will ensure that the state and
 7
     tribal agencies . . . have adequate regulations in place to prohibit or regulate
 8
     human-caused mortality of Mexican wolves in those areas necessary for
 9
     recovery [and] . . .[w]e will collaborate with these agencies during the
10
     implementation of the recovery plan as needed to prepare for a change in
11
12   management . . . .” D009204–05 (emphasis added). Mexico “will also ensure

13   that regulations are in place . . . .” D009205.

14            This approach is facially inadequate because it is premised entirely on
15   what may occur in the future, i.e., what plans states, tribes, and Mexico will
16   eventually develop after delisting. There are no specifics or details – let alone
17   any information – on what regulatory mechanisms would be required to
18
     ensure the recovery of the Mexican wolf in the wild once federal protections
19
     are removed. This is arbitrary. See Fund for Animals, 903 F. Supp. at 113
20
     (rejecting similar approach in grizzly bear recovery plan); see also cf. Oregon
21
     Natural Resources Council v. Daley, 6 F. Supp.2d 1139, 1154–55 (D. Or.
22
     1998)(rejecting Service’s attempt to rely on future plans and efforts that are
23
24   not “currently operational”).

25            As noted in Fund for Animals, the “promise” that future plans and

26
27
     6
      The Service added the qualifier “in areas necessary for recovery” at the last
     minute but never defines what it means. See E022841.
28



                                             22
         Case 4:18-cv-00048-JGZ Document 42 Filed 04/17/20 Page 28 of 30




 1   regulatory mechanisms will be developed “suggests that the [Service] still has
 2   not gathered sufficient data.” 903 F. Supp. at 113. To say, therefore, that
 3   future plans and regulatory mechanisms adequately address the threat from
 4   inadequate “existing” regulatory mechanisms “is paradoxical.” Id. The
 5   Service simply cannot address the threat of inadequate existing regulatory
 6
     mechanisms by relying on state or Mexican management plans that have yet
 7
     (if ever) to be developed. 7
 8
              D.    No habitat-based delisting criteria.
 9
              “Wolves are not habitat specialists but do require adequate prey, large
10
     areas, and protections from humans.” D015866. The Service’s 2017 Biological
11
12   Report found that one of the “most important stressors, or conditions, that

13   may influence the recovery potential of the Mexican wolf” is the need for

14   “adequate habitat availability and suitability.” D008979.
15            Mexican wolf recovery, in particular, will require large areas of suitable
16   habitat, which for wolves means “forested, montane terrain containing
17   adequate biomass of wild prey (elk, white-tailed deer, mule deer, and other
18
     smaller prey) to support a wolf population.” D008979–80. Suitable habitat for
19
     wolves must also have “minimal roads and human development, as human
20
     access to areas inhabited by wolves can result in wolf mortality by facilitating
21
22   7
      Concerns about the adequacy of regulatory mechanisms in Mexico were
23   expressed throughout this process. See Facts at ¶¶ 92-93. Further, as noted
     during peer review, “the U.S. has no authority over how wolves are managed
24
     in Mexico, regardless of MOUs or a recent history of dedicated recovery
25   efforts.” E025001. The Service’s reliance on Mexico for recovery efforts is thus
     misplaced. See, e.g., Fund for Animals, 903 F. Supp. at 115 (faulting the
26
     Service for failing to explain why Canadian grizzly bears were relevant to
27   recovery in the United States).
28



                                              23
     Case 4:18-cv-00048-JGZ Document 42 Filed 04/17/20 Page 29 of 30




 1   illegal killing.” D008980; see also Facts at ¶¶ 43, 92-98 (expressing concerns
 2   about habitat availability due to climate change, poor conditions in Mexico,
 3   and restrictions on dispersal north of Interstate-40).
 4         As explained in the Service’s 2017 biological report: “Successful
 5   Mexican wolf recovery will require that Mexican wolf populations occupy
 6
     large areas of ecologically suitable habitat. Prey availability will need to be
 7
     adequate to support populations, and land tenure and management . . . will
 8
     need to support the occupancy and management of Mexican wolves across the
 9
     landscape.” D008981. The future loss of “ecologically suitable” habitat for
10
     Mexican wolves in both the United States and Mexico is thus a specific threat
11
12   that the Service itself has identified. See id. This is why ensuring “adequate

13   habitat availability to support viable Mexican wolf populations” is an explicit

14   recovery objective in the recovery plan. D009198.
15         The recovery plan, however, does not include any habitat-based
16   delisting criteria. See D009198-009200. The recovery plan includes a number
17   of “actions” needed to ensure adequate habitat availability exists to support
18
     Mexican wolf recovery, including a general need to “maintain and protect”
19
     habitat in the United States and Mexico, improve livestock management, and
20
     “maintain or improve” native prey populations. D009212–13; see also
21
     D009242 (recovery implementation plan listing various actions). But such
22
     actions are not only vague and non-committal, they are untethered to the
23
24   delisting criteria.

25         Indeed, there are no delisting criteria pertaining to the size and

26   location of areas and habitat needed to protect Mexican wolves in the United
27   States or Mexico. Nor are there any delisting criteria to ensure adequate prey
28   species exist or any prescriptive limits on human access and livestock


                                            24
     Case 4:18-cv-00048-JGZ Document 42 Filed 04/17/20 Page 30 of 30




 1   management within Mexican wolf habitat. This is a major oversight. See
 2   Fund for Animals, 903 F. Supp. at 112–13 (setting aside recovery plan for
 3   failing to include habitat-based delisting criteria).
 4                                   CONCLUSION
 5         For the forgoing reasons, Guardians respectfully requests this Court
 6
     issue an order: (1) declaring the Service violated the ESA; and (2) remanding
 7
     the matter back to the Service to develop and incorporate delisting criteria
 8
     into the recovery plan that address all threats to the Mexican wolf (or, in the
 9
     alternative, provide an adequate explanation as to why it is not practicable to
10
     do so). See, e.g., Defenders of Wildlife, 130 F. Supp. 2d. at 134 (ordering
11
12   similar relief).

13         Respectfully submitted this 17th day of April, 2020.

14                                         /s/ Matthew K. Bishop
                                           Matthew K. Bishop
15
16                                        Counsel for Plaintiffs in No. 18-00048
17
18
19
20
21
22
23
24
25
26
27
28



                                             25
